             Case 2:18-cr-00422-SMB Document 801 Filed 11/11/19 Page 1 of 3




 1
     Paul J. Cambria, Jr. (NY 15873, admitted pro hac vice)
 2   Erin E. McCampbell (NY 4480166, admitted pro hac vice)
     LIPSITZ GREEN SCIME CAMBRIA LLP
 3   42 Delaware Avenue, Suite 120
 4   Buffalo, New York 14202
     Telephone: (716) 849-1333
 5   Facsimile: (716) 855-1580
     pcambria@lglaw.com
 6
     emccampbell@lglaw.com
 7   Attorneys for Defendant Michael Lacey
 8
                              IN THE UNITED STATES DISTRICT COURT
 9                                FOR THE DISTRICT OF ARIZONA
10

11   United States of America,                       NO. CR-18-00422-PHX-SMB

12                       Plaintiff,                  NOTICE OF ERRATA TO MOTION TO
     vs.                                             SUPPRESS, FILED OCTOBER 18, 2019
13
                                                     (Doc. 778)
14   Michael Lacey, et al.,

15                     Defendants.
16

17

18
19

20          Movant Michael Lacey, by and through his undersigned counsel, hereby files this Notice
21   of Errata. On October 18, 2019, Michael Lacey filed, among other things, a Motion to Suppress.
22   (Doc. 778.) After submitting to the Court, undersigned counsel identified that the motion
23   invadvertently did not include appropriate attachments for Exhibit E and Exhibit F.
24          Attached hereto as Exhibit 1 is Exhibit E to the Motion to Suppress.
25          Attached hereto as Exhibit 2 is Exhibit F to the Motion to Suppress.
26
27

28
           Case 2:18-cr-00422-SMB Document 801 Filed 11/11/19 Page 2 of 3




 1
     DATED: November 11, 2019    Erin E. McCampbell
 2
                                 Paul J. Cambria, Jr.
 3                               LIPSITZ GREEN SCIME CAMBRIA LLP
 4                               By:   /s/ Erin E. McCampbell
 5                                     Erin E. McCampbell
                                       Paul J. Cambria, Jr.
 6                                     Attorneys for Michael Lacey
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                       2
              Case 2:18-cr-00422-SMB Document 801 Filed 11/11/19 Page 3 of 3




 1
     On November 11, 2019, a PDF version
 2   of this document was filed with
 3   Clerk of the Court using the CM/ECF
     System for filing and for Transmittal
 4
     Of a Notice of Electronic Filing to the
 5   Following CM/ECF registrants:
 6
     Kevin Rapp, kevin.rapp@usdoj.gov
 7   Reginald Jones, reginald.jones4@usdoj.gov
 8   Peter Kozinets, peter.kozinets@usdoj.gov
     John Kucera, john.kucera@usdoj.gov
 9
     Margaret Perlmeter, margaret.perlmeter@usdoj.gov
10   Patrick Reid, Patrick.Reid@usdoj.gov
     Andrew Stone, andrew.stone@usdoj.gov
11
     Amanda Wick, Amanda.Wick@usdoj.gov
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                             3
Case 2:18-cr-00422-SMB Document 801-1 Filed 11/11/19 Page 1 of 5




                      EXHIBIT 1
mK            ~                                                     _   ~~        .,a
                               Case 2:18-cr-00422-SMB .,Document 801-1 Filed 11/11/19 Page 2 of 5
     PD-302(Rev.5-8-10)                                                         - 1 Of 9 -                                                                t ~ '.

                                                        rEDERAL BUREAU OF INVESTIGATION                                                              ~-            - ---


                                                                                                                                    Date of entry         09/05/2018


                      The following search warrants, issued by United States Magistrate
                  Judge John Z. Boyle in the United States District Court for the District
                  of Arizona on August 31, 2018, were executed as indicated below:

                     1 . Search warrant for five (5) servers located at the Federal Bureau of
                  Investigation's Evidence Control Room, 21711 N. 7th Street, Phoenix,
                  Arizona, 85024, on September 4, 2018:

                           a.        Server S/N: GLF4ND2 - 1B(34);

                           b.        Server S/N: 1650N8N10100 - 1B(35);

                          c.         Server S/N: C8260FF22N20190 - 1B(36);

                          d.         Server S/N: 7Q32GK2 - 1B(37);

                          e.         Server S/N 4JJAAD2 - 1B(72).

                     2. Search warrant for the digital devices seized from Michael Lacey and
                  James Larkin located at the Federal Bureau of Investigation's Evidence
                  Control Room, 21711 N. 7th Street, Phoenix, Arizona, 85024, on September
                  4, 2018:

                          Michael Lacey from 3300 E. Stella Lane, Paradise Valley, Arizona

                          a.         Microsoft Surface Laptop, Serial: 038796281653 - 1B(103);

                          b.         Dell All in One Computer, Serial: C2KR922 - 1B (104);

                          c.         Orange Nikon Coolpix, Serial: 31001848 - lB(112);

                          d.         HP All in One Computer, Serial: 4CS413096G - 1B(129);

                          e. One (1) DVD disk containing image set and examination report
                  for Apple iPhone 356698088226734 imaged onsite - 1B(22).

                          Michael Lacey from 10647 North State Route 89A, Sedona, Arizona




       ln~es~ieaiionon    08/31/2018             ~,~   Phoenix, Arizona, united States (In Person, Email)

      File# 50A-PX-9247052                                                                                                          ~~t~ a~~~rrea   09/04/2018
      ,
      ~ ti,   TOLHURST DESIRAE K

      This documein contains neither recommendations nor conelusio~~s of the FBI. It is the property of the FBT and is loaned to yoti~r agency; it au~d its contents are not
      to be dish~ibutcd outside your agency.
FD-302 (Rev. OS-08-]0)   Case 2:18-cr-00422-SMB Document 801-1 Filed 11/11/19 Page 3 of 5

          50A-PX-9247052
Continuationof'FD-3o2of ~ U) Search Warrants                         D1z   08/31/2018   p~~e   2 of 4



                     a.     HP Laptop, Serial: 5CD75064KN - 1B(12);

                b.   HP Pavilion 20 A11 In One PC, Model: 20-b014, Serial:
          3CR323056M - 1B(10);

                     James Larkin from 5555 North Casa Blanca Drive, Paradise Valley,
          Arizona




                     b.     Mac Laptop, Serial: W80087M98PW - 1B(91);

                     c.     Apple Computer Monitor, Serial: CO2550LEF2GC - 1B(87);

                     d.     Apple Laptop, Model: A1398, Serial: CO2J93XLDKQ4 - 1B(86);

                     e.     Black My Passport Ultra hard drive, Serial: WXTIEASAAZJT - 1B



                     f.     Seagate hard drive, Serial: NAOQBG56 - 1B(84);

                     g.     White Apple Time Capsule, Serial, Serial: 6F9450KKACD - 18(79);

                     h.     Apple Laptop, Serial: C1MR82XDG942 - 18(76);

                     i.     Silver iPad Mini - 18(75);

                     Devices from James Larkin

                    a.      Apple Laptop, Model: A1466, Serial: CIMTDOB1H569 - 18(28);

                    b.      iPhone cellular phone Model: A1784, FCC ID: BCG-E3092A - 18(27).

             3. Search warrant for the following Backpage related account
          information stored at a premises owned, controlled, maintained, or
          operated by Datto, Inc., a company headquartered at 101 Merritt 7,
          Norwalk, Connecticut, 06851, on September 4, 2018 via email to
          scash@daypitney.cam and satwardy@daypitney.com, attorneys for Datto, Inc.:

                    a. joye@backpage.com

                    b. joye@postfaster.com

                    c. dan@backpage.com

                    d. dan@websitetechnologies.com

                    e . andrew@backpage.com
..        ~                                     r'
                                                 _ ~ Document                           t~'~
  FD-303 (Rev. OS-04-10)
                           Case 2:18-cr-00422-SMB
                                             r        :~ ~~' - 801-1
                                                                ~ E~ ._'- _ ..~Filed .x 11/11/19
                                                                               .J_ _~'           Page 4 of 5

           50A-PX-9247052
 Continuation of FD-302 of ~ U) SearCh taarrdnts                                  ,Oii   08/31/2018    page    3 of 4




                       f. andrew@postfaster.com

                       g. carl@postsol.com

                       h . carl.ferrer@backpage.com

                       i. carl@adtechbv.com

                       j. michael@postsol.com

                       k. michaelg@postsol. com

                       1. michael@adtechbv.com

                       m. michael@websitetechnologies .com

                       n . Stefanie@postsol.com

                       o. stefaniep@websitetechnologies.com

                       p. ~.ssa@backpage.com

                       q. nathan@backpage.com

                       r. tamara@backpage.com

                      s. Stefan@postsol.com

                      t. stefan@websitetechnologies.com

                      u. bailey@postsol.com

                      v . ncmec@backpage .com

                       w . omar@universads.nl

                      x. omar@easvpostl23.com

                       y. Julia@guliettagroup.nl

                      z. juliad@mobileposting.com

              A copy of the aforementioned search warrants are attached and made a
           part hereto.
nFD-302a~%Rev. 05-OS-10)   Case 2:18-cr-00422-SMB
                                             ~'`, ."'~~~_,Document           801-1 Filed 11/11/19 Page 5 of 5
                                                           -~~_' 7 stir -̀',~ ~,~ r ~ ;~ ~. ~ z



           50A—PX-9247052
 Continu~itionofFD-302 of ~U) SearCh Warrants                                      ,Oi~   08/31/2018    pave
                                                                                                          a
                                                                                                                4 of 4
Case 2:18-cr-00422-SMB Document 801-2 Filed 11/11/19 Page 1 of 2




                      EXHIBIT 2
10/17/2019             Case 2:18-cr-00422-SMB DocumentUntitled
                                                       801-2Message
                                                               Filed 11/11/19 Page 2 of 2
  Erin McCampbell Paris
  Sent:       Friday, October 11, 2019 9:42 AM
  To:         Kevin.Rapp@usdoj.com; Margaret.perlmeter@usdoj.gov; reginald.jones4@usdoj.gov; Peter.Kozinets@usdoj.gov;
              andrew.stone@usdoj.gov
  Cc:         Paul Cambria
  Attachments:9.5.18 FD 302 Form.pdf (180 KB)


  Hi Kevin,

  I have attached an FD 302 form dated September 5, 2018 that references (at Point 3) a search warrant for email that was
  sought in the District of Arizona in connection with this case. We do not have a copy of this search warrant or the search
  warrant application and neither does counsel for other defendants. Please send us a copy of the search warrant and
  warrant application, or, if we already have it, please give us the Bates Numbers associated with those documents so we
  can locate them within the discovery.

  Thank you.

  Best wishes,

  Erin




             Erin McCampbell Paris
             Attorney at Law

             42 Delaware Ave | Suite 120 | Buffalo, NY 14202
             TEL 716 849 1333 x323 | FAX 716 855 1580
             email | profile | website | map | vCard




  NOTICE: This message contains privileged and confidential information intended only for the use of the persons named above. If you are not

  the intended recipient, you are hereby notified that any distribution or copying of this message is prohibited.




https://webmail.lglaw.com/owa/?ae=Item&t=IPM.Note&id=RgAAAAAMpNx49pp5Qq6ext%2bHhd65BwB0Yw47T5RlS5Or6BMb5dTfAAAA9falAAB0Yw…                     1/1
